[Cite as In re A.S., 2022-Ohio-2670.]

                                  COURT OF APPEALS OF OHIO

                                 EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


IN RE A.S., ET AL.                             :
                                                            Nos. 110937 and 110989
Minor Children                                 :

[Appeal by Mother and Father]                  :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 4, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                    Juvenile Division
                       Case Nos. AD-17913395 and AD-17913396


                                        Appearances:

                 Patrick S. Lavelle, for appellant A.S.

                 Edward F. Borkowski, Jr., for appellant G.S.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.


KATHLEEN ANN KEOUGH, P.J.:

                   In this consolidated appeal, A.S. (“Mother”) and G.S. (“Father”),

individually appeal from the juvenile court’s judgment entry reinstating its original

decision granting permanent custody of Ar.S. and G.S. (“the minor children”) to the
Cuyahoga County Division of Children and Family Services (“CCDCFS”). For the

reasons that follow, we affirm.

I.   Background and Prior Appeal

                 In June 2021, this court reversed the juvenile court’s decision

granting permanent custody of the minor children to CCDCFS. See In re Ar.S.,

2021-Ohio-1958, 174 N.E.3d 28 (8th Dist.).1 This court’s majority found that the

minor children could not be placed with either parent but determined that the

juvenile court abused its discretion in finding that it was in the children’s best

interest to grant permanent custody to CCDCFS. Id. at ¶ 33, 63. The majority

determined that the juvenile court should have granted legal custody to the minor

children’s aunt, S.S. This court’s majority instructed the juvenile court “to give the

[sic] S.S. another opportunity to complete the Statement of Understanding, required

by R.C. 2151.353(A)(3), and the Rehabilitation Standard Form, so that legal custody

to [S.S.] can be effectuated.”      Id. at ¶ 64.    This court subsequently issued a

clarification order stating in relevant part:

      This Court’s mandate, journalized June 10, 2021, required that upon
      S.S. completing the Statement of Understanding and the
      Rehabilitation Form, the juvenile court is to award legal custody of the
      minor children to S.S. without delay. No further proceedings to
      determine what is in the best interest of the children need to be
      conducted. The clear import of this Court’s decision is that it is in the
      best interest of the minor children that legal custody be awarded to
      S.S.

In re Ar.S., 8th Dist. Cuyahoga No. 110028, Motion No. 548269 (Aug. 3, 2021).


      1   A complete history of the case and factual background can be found in the prior
appeal.
II. The Remand

                On October 6, 2021, the juvenile court scheduled an in-person

hearing to address this court’s directive and to facilitate S.S. signing the appropriate

documentation to comply with this court’s remand order. The juvenile court issued

notices to all interested parties, including S.S.

                At the October hearing, all parties appeared except Mother, who had

chosen not to appear, and S.S., who was absent without explanation.2 At the

hearing, Mother’s trial counsel and the minor children’s guardian ad litem (“GAL”)

advised the court that they each contacted S.S. to remind her of the hearing.

According to Mother’s counsel, S.S. said that she would be at the court hearing.

                During the hearing, counsel for CCDCFS advised the court that S.S.

told multiple individuals at the agency that she was not going to cooperate with

CCDCFS and even threatened to call the Sheriff’s Department after being contacted.

According to counsel, S.S. “indicated that she was not going to sign a Statement of

Understanding until her attorney looked at it.” (Tr. 6-7.) Counsel stated that S.S.

never provided the name of an attorney, no attorney ever contacted CCDCFS on her

behalf, and no attorney ever made an appearance on her behalf in the juvenile court.

(Tr. 9-10.) Additionally, counsel said that S.S. advised the agency that “she was not

going to allow [them] to go out to her house. She was not going to participate in

filling out the rehabilitation form. She was not going to participate with the Agency

doing fingerprints.” (Tr. 7.) Counsel for CCDCFS explained to the court that the


      2   Counsel for Mother appeared.
documentation is required pursuant to the Ohio Administrative Code’s guidelines

that the Agency needs to follow when placing a child in the legal custody of another.

(Tr. 7.) Counsel reported that when CCDCFS supervisor Matt Miller asked if S.S.

wanted legal custody in an effort to identify the barriers to completing this process,

“she didn’t even verify for the Agency that she wanted legal custody.” (Tr. 7.) Based

on S.S.’s unwillingness to comply with the requirements to obtain legal custody of

the minor children, CCDCFS requested that the prior order of permanent custody to

the agency be reinstated.

               Counsel for Mother described to the court her interactions with S.S.

Counsel stated that she spoke with S.S. by phone for over an hour on August 11, 2021,

during which time they reviewed the Statement of Understanding form, which was

subsequently mailed to S.S. (Tr. 10-11.) Mother’s attorney noted that she had

thereafter attempted to contact S.S. for weeks, but that the next time S.S. had

answered her phone calls was just the Monday prior to the hearing. (Tr. 11). Counsel

stated that during the conversation, S.S. told her that she had received the Statement

of Understanding, but that “she is not going to sign it until she addresses her

concerns in Court today, and she informed me she would see me in Court.” (Tr. 11.)

Counsel advised the court that “[i]t is still my client, [M]other’s position to have

custody go to [S.S.]; however, I’ve explained to my client the obstacles that we are

facing at this time.” (Tr. 11.)

               Counsel for the children noted that based on what he was hearing,

S.S. was displaying
       consistent behavior with my experience during this case prior to our
       permanent custody hearing. This was an individual who repeatedly
       was combative, failed to follow through and did not follow the
       procedures outlined by the law and by the Agency to try to facilitate
       legal custody. So I’m at a loss given the Eighth District’s opinion that
       somebody would blow off all of these efforts once again.

(Tr. 12.)

               The GAL advised the juvenile court that he also contacted S.S. by

sending her the appellate opinion and “implored her to cooperate with the [agency]

and to execute the documents that need to be executed.” (Tr. 15-16.) The GAL stated

that he had provided S.S. with the name of an attorney who could assist her, and

also advised her of the upcoming hearing date and time. (Tr. 16.) He concluded by

stating:

       I’ve done everything I possibly could, your Honor, to implore [S.S.] to
       cooperate, to have her participate in this hearing, to do what is best for
       my wards, which is to assure a placement, but if this is a situation where
       every step is going to be pulling teeth and a final resolution in three
       years down the road, that’s no longer best for my wards[.]

(Tr. 18.) The GAL told the court that Father spoke with S.S. earlier that morning

prior to the hearing. He stated that he had hoped that she would at least be here to

express her intent but deferred to the court given her absence. (Tr. 25.)

               Counsel for Father advocated that Father should be considered for

legal custody based on his recent progress following his release from incarceration.

Additionally, counsel requested that the juvenile court continue the hearing “so that

efforts can be made to locate [S.S.]” (Tr. 20-22, 24.)

               The record reflects that nearly 45 minutes after the scheduled hearing

time, S.S. still had not appeared for the hearing. The juvenile court noted that S.S.
“has failed to cooperate with three members of the Agency, the [Mother’s attorney,]

who was asking for legal custody to her, as well as the Guardian ad Litem.” (Tr. 22-

23.) Faced with S.S.’s failure to appear and refusal to cooperate with the process as

directed by this court’s prior order, the juvenile court reinstated its previous order

granting permanent custody to the agency. In doing so, the juvenile court noted that

S.S.

       ha[d] ample opportunity to comply with the Eighth District’s opinion
       and as the agency has indicated, it is basically impossible for us right
       now to comply with that. She is very well aware. Notice was received.
       She has spoken to many people where she has indicated that she’s not
       cooperating. I have been informed that [F]ather has indicated that he
       spoke to her today and she’s still not here almost an hour later.
       [Mother’s attorney] spoke with her. She’s very well aware that she was
       supposed to be here today and she is not present. These children
       deserve permanency and that cannot be done as of today if we just
       continue to wait and see what she’s [going to] do when we’ve given her
       ample opportunity to comply.

(Tr. 26.) The record reflects that the hearing concluded at 11:25 a.m.

               At 11:52 a.m., approximately 30 minutes after the hearing concluded,

S.S. filed a “Notice with truth complete” letter with the clerk of court. The document

was typed, and signed by S.S. and two witnesses. It is unclear to this court the exact

intent of her notice, but it appears to demand that, with respect to the minor

children, “if there is no claim verifiable with blue ink autograph * * * [that she]

demand, require [sic ] now [that the children be] set free now to this woman[.]”

               On October 13, 2021, the juvenile court journalized its order finding

that S.S. failed to execute the necessary documentation to comply with this court’s

mandate. The order determined that absent her compliance, awarding permanent
custody to the agency was in the minor children’s best interests. Accordingly, the

juvenile court granted permanent custody to the agency. Following a remand order

from this court, the juvenile court issued another judgment entry granting

permanent custody to the agency, and clarifying that the parental rights of both

Mother and Father were terminated.

                 These individual appeals by Mother and Father follow.3

III. Father’s Appeal

                 Father appeals, raising two assignments of error.        In his first

assignment of error, he contends that the juvenile court abused its discretion by

denying his oral motion to continue the hearing and reinstating the grant of

permanent custody to CCDCFS. Father contends in his second assignment of error

that the juvenile court erred by not considering him as legal custodian of the minor

children.

      A. Motion to Continue

                 The grant or denial of a continuance is a matter that is entrusted to

the broad, sound discretion of the trial judge, and an appellate court must not

reverse the denial of a continuance unless there has been an abuse of discretion. In

re L.S., 8th Dist. Cuyahoga No. 95809, 2011-Ohio-3836, ¶ 21, citing State v. Unger,

67 Ohio St.2d 65, 67, 423 N.E.2d 1078 (1981).

                 In this case, Father requested a continuance “so that efforts can be

made to locate [S.S.].” (Tr. 20-22, 24.) The juvenile court denied the request finding


      3   S.S. has not appealed the juvenile court’s decision.
that S.S. had ample opportunity to comply with this court’s mandate and had

knowledge of the hearing. Our review of the record supports the juvenile court’s

decision.

               This court issued its decision reversing the grant of permanent

custody to the agency and conditionally awarding legal custody to S.S. in June 2021,

and the subsequent clarifying order was issued in August 2021.               S.S. had

approximately four months to comply with this court’s directive to execute the

necessary documentation for her obtain legal custody of the minor children. She

failed to do so, and the record is clear that she had no intention of complying with

this court’s order. Additionally, she was well aware of the October 2021 hearing and

chose to not appear. Based on S.S.’s refusal to cooperate with all parties, her lack of

explanation for her absence on the day of the hearing, and the open-ended nature of

the continuance request, we find that the juvenile court did not abuse its discretion

in denying Father’s request for a continuance.

      B. Permanent Custody

               Father contends that the juvenile court’s decision reinstating its

previous order of permanent custody to CCDCFS ran afoul of this court’s remand

clarification ordering the juvenile court to award legal custody of the minor children

to S.S. We disagree.

               First, Father fails to support his argument with any citation to legal

authority as required by App.R. 16(A)(7). Moreover, this court’s remand order and

clarification contained a condition precedent — S.S. was required to complete the
necessary documentation to allow her to lawfully obtain legal custody of the minor

children. S.S. failed to abide by this court’s order and thus, the condition precedent

was not satisfied. Accordingly, S.S.’s noncompliance with this court’s order placed

the juvenile court in a precarious situation. As the agency rationally articulated in

its appellate brief:

       When faced with the realization, however, that S.S. had no intention of
       signing the required forms, the [juvenile] court was left to do its best to
       resolve the issue based on the facts and circumstances before it so that
       the children were not kept in a potentially never-ending legal limbo,
       keeping in mind that as the Ohio Supreme Court has long recognized,
       “it is plain that the natural rights of the a parent are not absolute, but
       are always subject to the ultimate welfare of the child, which is the
       polestar or controlling principle to be observed.” In re Cunningham,
       59 Ohio St.2d 100, 106, 391 N.E.2d 1034 (1991).

                The juvenile court complied with this court’s remand order by

affording S.S. the opportunity to sign the Statement of Understanding and

Rehabilitation forms. When S.S. failed and refused to cooperate with the process,

the juvenile court was unable to award legal custody of the minor children to S.S.

Accordingly, we find that the juvenile court’s determination to reinstate its prior

decision awarding permanent custody to the agency did not contravene this court’s

prior orders.

       C. Legal Custodian

                Father contends that the juvenile court erred by not considering him

for legal custodian of the minor children.

                Father moved for legal custody of the minor children in 2019. The

juvenile court, however, denied his motion when it terminated his parental rights
and granted the agency permanent custody of the minor children following the

hearing in August 2020. Father did not appeal this decision. See Ar.S., 2021-Ohio-

1958, 174 N.E.3d 28, at ¶ 3, fn. 3 (noting Father did not appeal the juvenile court’s

decision terminating his parental rights). The failure to timely file a notice of appeal

from the order terminating his parental rights or denying him legal custody

precludes Father from challenging issues that could have been raised in a direct

appeal from that order. See State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245,

846 N.E.2d 824, ¶ 16 (any issue that could have been raised on direct appeal is

barred by res judicata and not subject to review in subsequent proceedings).

               This court’s decision in Ar.S. did not revive Father’s parental rights

because he did not appeal the juvenile court’s decision terminating them. As such,

Father did not even have standing to assert a right for legal custody. The Ohio

Supreme Court has indicated that a parent who has lost permanent custody of a

child does not have standing as a nonparent to file a petition for custody of that child.

In re McBride, 110 Ohio St.3d 19, 2006-Ohio-3454, 850 N.E.2d 43, syllabus; see

also R.C. 2151.414(F) (parent of a child for whom the court has issued an order

granting permanent custody to an agency ceases to be a party to the action).

               Accordingly, we find no error in the juvenile court’s decision

excluding Father from consideration as the minor children’s legal custodian.

               Father’s assignments of error are overruled.
IV. Mother’s Appeal

              In her first assignment of error, Mother contends that the juvenile

court’s decision to deprive S.S. the opportunity to gain legal custody and to grant

permanent custody to CCDCFS was an abuse of discretion, against the manifest

weight of the evidence, and was not supported by clear and convincing evidence.

Mother contends in her second assignment of error that the juvenile court erred by

granting permanent custody to CCDCFS, depriving S.S. to gain legal custody

because the agency failed to withstand its burden pursuant to R.C. 2151.414.

Because these assignments of error essentially raise the same arguments, we will

address them together.

      A. Grant S.S. Legal Custody

              Mother contends that the juvenile court deprived S.S. the opportunity

to gain legal custody of the minor children. She makes this claim without explaining

how or why the juvenile court abused its discretion in finding that S.S. failed to

comply with this court’s directive, thus preventing the juvenile court from awarding

S.S. legal custody. Accordingly, we summarily reject Mother’s unsupported claim.

See App.R. 12(A)(2) and 16(A)(7). Moreover, in addressing Father’s assignments of

error, this court already determined that the juvenile court did not abuse its

discretion in its determination that S.S.’s noncompliance and refusal to cooperate

warranted the denial of legal custody to S.S.
      B. Permanent Custody

               Mother contends that the juvenile court’s decision awarding the

agency permanent custody of the minor child is against the manifest weight of the

evidence. She further contends that the agency did not withstand its burden

pursuant to R.C. 2151.414.

               Pursuant to R.C. 2151.414, a juvenile court may grant permanent

custody of a child to an agency if, after a hearing, the court determines by clear and

convincing evidence that one of the factors enumerated in R.C. 2151.414(B)(1)(a)

through (e) applies, and that an award of permanent custody is in the child’s best

interest. This court will not reverse a juvenile court’s award of permanent custody

as being against the manifest weight of the evidence when the record contains

competent, credible evidence by which the court could have found that the essential

statutory elements for any award of permanent custody have been established. In

re B.P., 8th Dist. Cuyahoga Nos. 107732 and 107735, 2019-Ohio-2919, ¶ 22.

               Mother contends that the first prong of R.C. 2151.414 was not satisfied

because the “trial court overlooked and discounted Mother’s efforts to comply with

the Agency’s objectives for her and completely discounted the ability of [S.S.] to step

in.” We disagree.

               First, the remand order from this court in Ar.S. did not authorize the

juvenile court to consider Mother’s progress on her case plan. Additionally, Mother

did not personally appear at the October hearing, which was scheduled to discuss

S.S.’s willingness or unwillingness to comply with the steps necessary for the
juvenile court to comply with this court’s directive. Finally, the law-of-the-case

doctrine precludes Mother from challenging any determination regarding the first

prong of R.C. 2151.414.

               This court in Ar.S. found that the agency satisfied its burden in

demonstrating that the first prong of R.C. 2151.414(B) was met. Ar.S., 2021-Ohio-

1958, 174 N.E.3d 28, at ¶ 32-33. This court stated, “there is no dispute that the

children cannot be placed with either parent. Mother has not challenged the

juvenile court’s finding under the first prong and our review demonstrates that the

findings are supported by some competent, credible evidence.” Id. at ¶ 32. This

court found “no error” with the juvenile court’s findings under the first prong of R.C.

2151.414. Id. at ¶ 33. Accordingly, this then-uncontested finding is now the law of

case and cannot be challenged on appeal. See In re A.B., 8th Dist. Cuyahoga No.

110292, 2021-Ohio-4134, ¶ 19, quoting Nolan v. Nolan, 11 Ohio St.3d 1, 3, 462

N.E.2d 410 (1984) (law-of-the-case doctrine provides that “‘the decision of a

reviewing court in a case remains the law of that case on the legal questions involved

for all subsequent proceedings in the case at both the trial and reviewing levels.’”).

               Regarding the second prong of R.C. 2151.414 — the award of

permanent custody is in the children’s best interest — Mother contends that the

juvenile court abused its discretion in making this finding because “it failed to

undertake a meaningful review of the evidence from the hearing.” Again, Mother

contends that this court should allow S.S. “the opportunity to step in.” Again, we

disagree.
                  The record is quite clear that S.S. has had ample opportunity to “step

in” and obtain legal custody of the minor children. She has repeatedly declined to

comply with the legal requirements necessary for her to do so. Accordingly, S.S.’s

inactions and refusal to cooperate with the agency and the juvenile court warrants

the conclusion that awarding her legal custody of the minor children is not in their

best interests.

                  Aside from Mother’s broad statement that the juvenile court did

undertake a meaningful review of the evidence, Mother does not direct this court to

any part of the record supporting her contention, as required by App.R. 16(A)(7).

She further fails to explain how the juvenile court erred in its determination that

granting permanent custody to the agency was in the minor children’s best interest.

                  Our review of the record reveals that the juvenile court complied with

this court’s mandate to afford S.S. another opportunity to complete the necessary

documentation. When S.S. chose not to comply with those legal requirements, the

juvenile court granted the agency’s motion to reinstate the award of permanent

custody. Mother has not directed this court to any legal authority that prohibits the

juvenile court from granting the agency permanent custody in such situation.

Accordingly, Mother’s assignments of error are overruled.

                  Judgment affirmed.

      It is ordered that appellee recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
LISA B. FORBES, J., CONCUR